Citation Nr: 1136923	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for sinusitis, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1984 and from December 1986 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that since the issuance of the July 2009 supplemental statement of the case, the Veteran submitted an August 2009 statement that was accompanied by medical records; however, she did not submit any statement waiving initial Agency of Original Jurisdiction (AOJ) review of this submission.  Nevertheless, the Board finds a waiver of this nature is not necessary, since the documents duplicate evidence and arguments previously considered by the AOJ.  See 38 C.F.R. § 20.1304(b) (2010).  Therefore, remand of the present matter to permit the AOJ to consider the August 2009 submission, as an initial matter, is unnecessary.  


FINDING OF FACT

Since February 1, 2003, the preponderance of the evidence shows that the Veteran's sinusitis has been manifested in no more than three and six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; there is no evidence of incapacitating episodes due to sinusitis.  


CONCLUSION OF LAW

Since February 1, 2003, the criteria for a disability evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.97, Diagnostic Code 6510 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the present matter arises from the initial grant of service connection, the Veteran's appeal of the initially assigned disability evaluation for sinusitis is a downstream issue and the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claim has been obtained.  The Veteran's service and post-service treatment records have been obtained, she has been provided appropriate VA examinations and she has declined a Board hearing related to her claim.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on her behalf, nor is any such evidence reasonably indentified by the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

By way of background, a February 2007 rating action implemented a Board decision, granting service connection for sinusitis, and assigned an initial 10 percent disability evaluation, effective February 1, 2003, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 4.97, DC 6510, a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or between three and six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  It is noted that, as indicated in the "Note" following the General rating Formula for Sinusitis, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

As a foundational matter, the Board notes that the Veteran has been awarded service connection for both sinusitis and a migraine headache condition.  Therefore, although headache symptoms are included in the relevant diagnostic criteria for evaluating sinusitis, the Veteran is being separately compensated for such symptoms and 38 C.F.R. § 4.14 specifically states "[t]he evaluation of the same disability (i.e. headache symptoms) under various diagnoses is to be avoided."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009) ("VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.").  Thus, the present analysis will not consider her headache symptomatology.  

The Veteran was provided a VA examination in December 2002.  At this time, the Veteran reported having nasal congestion, rhiorrhea, postnasal dripping, and sinus discomfort, approximately twice a year.  On physical examination, the examiner documented the present of significant pallor and edema of the nasal mucous membranes, with the Veteran's airways being clear and adequate.  Based on her account of symptoms, relevant medical evidence and current examination findings, the VA examiner diagnosed the Veteran with allergic rhinitis.  

In August 2003, the Veteran received treatment at a service department medical facility.  At this time, the Veteran reported a 10 day history of runny nose symptoms.  Physical examination revealed the Veteran's nose being edematous and she was provided prescription medication (albeit not antibiotic) to manage her symptoms.  

A VA treatment record, dated in December 2003, reflects the Veteran's account of sinus-related aching, headache and nasal congestion.  The VA examiner noted that the Veteran's nasal discharge was cloudy, although in the past common-cold symptoms sometimes caused green nasal mucus, requiring antibiotics.  No abnormalities associated with the Veteran's sinuses were noted on examination.  

A May 2008 service department medical record documenting the Veteran's sinus related treatment has been associated with the claims folder.  At this time she reported with sinusitis and allergic-rhinitis related problems.  Specifically, she provided an account of having a headache, sinus pain/pressure, sinus tenderness and purulent green discharge for three days.  The examiner indicated that on physical examination, the Veteran presented tenderness to maxillary and frontal bilateral sinuses on palpation.  Ultimately, she was provided an antibiotic medication to utilize for 14 days, in addition to her usual prescription medications for this condition.  This record is generally consistent with other sinus-related records generated at this facility, to include those dated in January 2006, November 2008 and February 2009.  

VA provided the Veteran another relevant VA examination in February 2009.  During the examination, she denied any history of incapacitating episodes prescribed by a doctor.  The examiner noted the Veteran's account of needing antibiotics "a couple of times a year," to include within the past week after being diagnosed with a sinus infection.  At this time, she was able to breathe through the nose, had no dyspnnea at rest or on exertion, no purulent discharge, speech impairment or nasal regurgitation.  Further physical examination revealed no significant obstructions, polyps, enlarged turbinates or septal deviation.  In addition, testing revealed no evidence of sinusitis and the examiner diagnosed acute rhinitis

	Merits

Since service connection was established, the preponderance of the evidence, both medical and lay, does not support and finding of entitlement to a disability evaluation in-excess of 10 percent for sinusitis.  

Initially, there is no evidence the Veteran's sinusitis has resulted in any incapacitating episodes (i.e. doctor prescribed bed rest and treatment) of any duration.  In fact, the Veteran specifically denied any such episodes at her February 2009 VA examination.  Medical records dated in May 2008, November 2008 and February 2009 document the Veteran's treatment for sinus infections, and even assuming such resulted in purulent discharge/crusting, the evidence does not indicate such occurred at a frequency of more than six times a year.  To the contrary, consistent with the medical evidence of record, the Veteran indicates that her sinusitis manifests in purulent discharge/crusting approximately twice a year, as reflected in December 2002 and February 2009 VA examinations.  Moreover, while the Veteran has provided a consistent a credible account of sinusitis symptomatology, to include tenderness and pain, she does not contend nor does the medical evidence reflect that such symptoms manifest more than six times a year.  See Buchanan and Jandreau, both supra.  Further, there is no evidence the Veteran's sinusitis has resulted in any relevant surgeries.  In essence, the preponderance of the evidence, medical and lay is against finding the Veteran is entitled to a disability evaluation in excess of 10 percent for sinusitis, under 38 C.F.R. § 4.97, Diagnostic Code 6510.  Thus, the Veteran's claim is denied.  

	Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's sinus disability.  There is evidence that the Veteran's sinus condition is productive of pain, nasal congestion, postnasal drip and other functional impairments; however, the level of such impairment is contemplated in the rating presently assigned.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


	Total Disability Evaluation (TDIU) Consideration

In evaluating the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but the record does not indicate nor does the Veteran contend that her sinusitis has rendered her unemployable.  In fact, at her most recent VA examination the Veteran indicated that she voluntarily withdrew from her occupation in the year 2006, to undertake efforts to work as an interior designer.  Thus, the Board need not address the assignment of a TDIU at this time. 

Finally, in making each of the determinations herein, the Board has without question considered and applied the reasonable doubt doctrine, as appropriate; however, this does not result in a result more favorable than outlined above.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability evaluation in-excess of 10 percent for sinusitis is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


